Citation Nr: 1719786	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran has relocated to the State of Oregon since initiating this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current obstructive sleep apnea disability is caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  The Veteran does not allege that he incurred obstructive sleep apnea as a result of his active service.  See Notice of Disagreement dated February 2011; see also Statement in Support of Claim dated July 2013.  

The Board notes that although VA secured a medical opinion as to whether obstructive sleep apnea may be secondary to PTSD, the resulting medical opinion, provided in December 2015, is wholly inadequate.  The examiner's sole rationale for his negative opinion was that a medical study provided by the Veteran showing a link between sleep apnea and PTSD did not address causality and did not account for the particulars of the Veteran's service and current health.  Inapplicability of one study, however, does not provide any explanation as to whether sleep apnea may be secondary to PTSD for this Veteran.  Thus, although the Board regrets the additional delay, remand is required to provide an adequate medical opinion.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding, relevant VA medical records.

2.  After records development is complete, schedule the Veteran for an examination with an appropriate examiner - other than the examiner who provided the December 2015 opinion - to determine the nature and etiology of his obstructive sleep apnea.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.   All tests and studies deemed necessary should be accomplished.  

The examiner is directed to elicit a detailed medical history from the Veteran regarding his obstructive sleep apnea condition, and address the Veteran's submissions of a medical statement from K.I., FNP dated July 2012 noting PTSD and poor sleep, and the Statement in Support of Claim dated July 2013, and the October 2010 medical study linking PTSD and sleep apnea.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a)  Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's sleep apnea is proximately due to or a result of his service-connected PTSD, to include symptoms of poor sleep.

b)  Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's sleep apnea is aggravated by the Veteran's PTSD, to include symptoms of poor sleep.

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




